DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 16-24, drawn to a user device receiving based on a condition existing between detecting the transmission of the first premises device identifier and detecting the transmission of the second premises device identifier, an advertisement campaign, classified in  H04W 12/72.
II. Claims 10-15 and 25-30, drawn to a user device sending, to a computing device and based on detecting at least one of the first premises device identifier or the second premises device identifier, a location of the user device, classified in H04W 4/023.
Newly submitted claims 10-15 and 25-30 directed to an invention that is independent or
distinct from the invention originally claimed for the following reasons:
Claims 1-9 and 16-24 of invention 1 and claims 10-15 and 25-30 of invention II directed
to related an apparatus detecting transmission of first and second premises device identifiers and
receiving an advertisement campaign. Inventions I and II are related as subcombinations
disclosed as usable together in a single combination. The subcombinations are distinct if they do
not overlap in scope and are not obvious variants, and if it is shown that at least one
subcombination is separately usable. In the instant case, subcombination II has separate utility
such as sending, to a computing device and based on detecting at least one of the first premises
device identifier or the second premises device identifier, a location of the user device; and
receiving, based on the location of the user device, an advertisement campaign. See MPEP §
806.05(d).
Since applicant has received an action on the merits for the originally presented
invention, this invention has been constructively elected by original presentation for prosecution
on the merits. Accordingly, claims 10-15 and 25-30 withdrawn from consideration as being
directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 16-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman et al. (US 2014/0181886 A1).
Regarding claims 1 and 16, Goodman et al. teach a method and an apparatus comprising:
one or more processors; and a memory storing processor-executable instructions that, when
executed by the one or more processors, cause the apparatus to:
detect, by a user device, a transmission of a first premises device identifier (see fig. 1, fig.
4, and pars. 0055-0061, par. 0057: mobile device 180 may include a caller ID application 400;
smart TV device interface 410 of mobile device 180 may detect a particular device and/or
connection, such as WiFi AP 150 or a Bluetooth connection with a device in customer premises
140 based on, for example, a device identifier; tv 145; game system 170, and personal computer
160); detect a transmission of a second premises device identifier (see fig. 1, fig. 4, and pars.
0055-0061, par. 0057: mobile device 180 may include a caller ID application 400; smart TV
device interface 410 of mobile device 180 may detect a particular device and/or connection, such
as WiFi AP 150 or a Bluetooth connection with a device in customer premises 140 based on, for
example, a device identifier; tv 145; game system 170, and personal computer 160), and receive,
based on a condition existing between detecting the transmission of the first premises device
identifier and detecting the transmission of the second premises device identifier an advertisement campaign (see fig. 1, fig. 4, and pars. 0055-0061, par. 0059: streaming module
430 of mobile device 180 may receive streamed audio input from the smart TV device and may
incorporate the received audio input into the telephone call and may send the incorporate audio
input toward the other party associated with the telephone call. Customer premises memory 420
of mobile device 180 may store a location of customer premises 140 that may be used to detect
when mobile device 180 is located in, or within a particular distance, of customer premises 140).
Regarding claims 2 and 17, Goodman et al. teach wherein the condition comprises at
least one of an order of detection of the first premises device identifier and the second premises
device identifier, a time between detection of the first premises device identifier and the second
premises device identifier, an occurrence of an event between detection of the first premises
device identifier and the second premises device identifier, or an occurrence of an event at a
location associated with the first premises device identifier or the second premises device
identifier (see fig. 1, fig. 4, and pars. 0055-0061: Smart TV device interface 410 may detect that mobile device 180 is located in, or within a particular distance of, customer premises 140. For example, smart TV device interface 410 may detect the location of customer premises 140 based on information explicitly provided by the user in the past and/or based on the user's behavior. Additionally or alternatively, smart TV device interface 410 may detect a particular device and/or connection, such as WiFi AP 150 or a Bluetooth connection with a device in customer premises 140 based on, for example, a device identifier).
Regarding claims 3 and 18, Goodman et al. teach wherein processor-executable
instructions that, when executed by the one or more processors, further cause the apparatus to
monitor for at least one premises device identifier, wherein the at least one premises device
identifier is associated with at least one premises device (see fig. 1, fig. 4, and pars. 0055-0061).
Regarding claims 4 and 19, Goodman et al. teach wherein processor-executable
instructions that, when executed by the one or more processors, further cause the apparatus to:
determine that a user of the apparatus interacted with the advertisement campaign (see fig. 1, fig.
4, and pars. 0055-0061: smart TV device interface 410 may detect the location of customer premises 140 based on information explicitly provided by the user in the past and/or based on the user's behavior. Additionally or alternatively, smart TV device interface 410 may detect a particular device and/or connection, such as WiFi AP 150 or a Bluetooth connection with a device in customer premises 140 based on, for example, a device identifier. Smart TV device interface 410 may advertise caller ID application 400 over the detected connection. A caller ID application installed on a smart TV device may detect the advertisement and may respond with a request to register mobile device 180); and send, to a computing device, data indicating details of the user interaction (see fig. 1, fig. 4, and pars. 0055-0061: streaming module 430 may receive streamed audio input from the smart TV device and may incorporate the received audio input into the telephone call and may send the incorporate audio input toward the other party associated with the telephone call).
Regarding claims 6 and 21, Goodman et al. teach wherein processor-executable
instructions that, when executed by the one or more processors, further cause the apparatus to
store data indicating the detection of the transmission of the first premises device identifier (see
fig. 1, fig. 4, and pars. 0055-0061: smart TV device interface 410 may detect a particular device and/or connection, such as WiFi AP 150 or a Bluetooth connection with a device in customer premises 140 based on, for example, a device identifier. Smart TV device interface 410 may advertise caller ID application 400 over the detected connection).
Regarding claims 7 and 22, Goodman et al. teach wherein detecting the transmission of
the first premises device identifier is caused by a first application associated with the apparatus
(see fig. 1, fig. 4, and pars. 0055-0061: smart TV device interface 410 may detect a particular device and/or connection, such as WiFi AP 150 or a Bluetooth connection with a device in customer premises 140 based on, for example, a device identifier. Smart TV device interface 410 may advertise caller ID application 400 over the detected connection).
Regarding claims 8 and 23, Goodman et al. teach wherein detecting the transmission of
the second premises device identifier is caused by a second application associated with the user
device (see fig. 1, fig. 4, and pars. 0055-0061).
Regarding claims 9 and 24, Goodman et al. teach wherein detecting the transmission of
the first premises device identifier occurs at a first location, and wherein detecting the
transmission of the second premises device identifier occurs at a second location (see fig. 1, fig.
4, and pars. 0055-0061: smart TV device interface 410 may detect a particular device and/or connection, such as WiFi AP 150 or a Bluetooth connection with a device in customer premises 140 based on, for example, a device identifier. Smart TV device interface 410 may advertise caller ID application 400 over the detected connection. A caller ID application installed on a smart TV device may detect the advertisement and may respond with a request to register mobile device 180. Smart TV device interface 410 may register mobile device 180 with the detected smart TV device. In some implementations, smart TV device interface 410 may provide a caller ID application to a detected smart TV device and may instruct the smart TV device to install the provided caller ID application. Smart TV device interface 410 may provide information relating to a detected smart TV device to provider network 135).

Allowable Subject Matter
Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643